DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on December 1, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this prisoner has five prior felony convictions and two State Prison incarcerations. In view of his extensive prior record, it is the opinion of the Board, that his present sentence should not be reduced. He will be eligible: to be considered for parole in October of 1969.
SENTENCE REVIEW DECISION
Victor H. Fall, chairman; Philip Duncan, Paul E. Hatfield.